Title: From Benjamin Franklin to Sartine, 2 October 1780
From: Franklin, Benjamin
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


Monseigneur,
Passy, le 2. Oct. 1780.
J’ai l’honneur de vous envoyer cy joint la traduction d’une lettre que je viens de recevoir du Capitaine Conklin qui se plaint beaucoup de la Detention de sa Cargaison par l’Amirauté des Sables d’Olones. Votre Excellence a deja eu la bonté de me promettre la main levée de cette Cargaison, mais restant toujours dans la même Situation, je prie V. E. de vouloir bien reiterer ses Ordres à cet effet. Je suis avec Respect, Monseigneur Votre tres humble et tres obeissant Serv.
Monsieur De Sartine.
